                Case 18-12012-LSS               Doc 165        Filed 10/11/18        Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                    Chapter 11

OPEN ROAD FILMS, LLC, a Delaware                         Case No.: 18-12012 (LSS)
limited liability company, et al.,1
                                                         (Jointly Administered)
                           Debtors.
                                                         Hearing Date: November 9, 2018 at 10:00 a.m. (ET)

                                                         Ref. Docket No. 84


    NOTICE OF HEARING REGARDING DEBTORS’ MOTION FOR ENTRY OF AN
    ORDER, PURSUANT TO BANKRUPTCY CODE SECTION 365, AUTHORIZING
      REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        PLEASE TAKE NOTICE that, on September 21, 2018, the above-captioned debtors
and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Entry of an
Order, Pursuant to Bankruptcy Code Section 365, Authorizing Rejection of Executory Contracts
and Unexpired Leases [Docket No. 84] (the “Rejection Motion”). You were previously served
with a copy of, and notice of the objection deadline for, the Rejection Motion.

       PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE
REJECTION MOTION HAS NOW BEEN SCHEDULED FOR NOVEMBER 9, 2018 AT
10:00 A.M. (ET) BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN, IN THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 N.
MARKET STREET, 6th FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE 19801.




1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
    Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
    (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
    LLC (9375-Del.). The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.




01:23616103.1
                Case 18-12012-LSS   Doc 165   Filed 10/11/18   Page 2 of 2



Dated: October 11, 2018                           /s/ Robert F. Poppiti, Jr.
                                          Michael R. Nestor, Esq. (Bar No. 3526)
                                          Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                          Ian J. Bambrick, Esq. (Bar No. 5455)
                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          Rodney Square, 1000 North King Street
                                          Wilmington, Delaware 19801
                                          Tel: (302) 571-6600
                                          Fax: (302) 571-1253

                                          and

                                          Michael L. Tuchin, Esq.
                                          Jonathan M. Weiss, Esq.
                                          Sasha M. Gurvitz, Esq.
                                          KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                          1999 Avenue of the Stars, 39th Floor
                                          Los Angeles, CA 90067
                                          Tel: (310) 407-4000
                                          Fax: (310) 407-9090

                                          Counsel to Debtors and Debtors in Possession




                                          2
01:23616103.1
